EXHIBIT 99.1 ALMONDS KISSES LIMITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED AUGUST 31, 2012 AND FROM MARCH 1, 2011 (INCEPTION) TO AUGUST 31, 2011 ALMONDS KISSES LIMITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED AUGUST 31, 2012 AND FROM MARCH 1, 2011 (INCEPTION) TO AUGUST 31, 2011 CONTENTS Pages Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8 - 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE SHAREHOLDERS AND THE BOARD OF DIRECTORS OF ALMONDS KISSES LIMITED We have audited the accompanying consolidated balance sheets of Almonds Kisses Limited (the “Company”) (“Successor”) as of August 31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income, statement of changes in owners’ equity, and cash flows for the year ended August 31, 2012 and for the period from March 1, 2011 (Inception) to August 31, 2011. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Almonds Kisses Limited as of August 31, 2012 and 2011 and the results of its operations and its cash flows for the year ended August 31, 2012 and for the period from March 1, 2011 (Inception) to August 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has incurred losses during 2012 and 2011, and has relied on debt financings to fund their operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ UNION POWER HK CPA LIMITED UNION POWER HK CPA LIMITED (Formerly known as H.K. Great Wall C.P.A. Ltd.) Certified Public Accountants Hong Kong, People Republic of China February 25, 2013,except for Note 12 on subsequent event, as to which the date is June 7, 2013. 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE SHAREHOLDERS AND THE BOARD OF DIRECTORS OF ALMONDS KISSES LIMITED In our opinion, the accompanying consolidated statements of operations, changes in shareholders’ equity and of cash flows present fairly, in all material respects, the results of operations and cash flows of Almonds Kisses Limited and its subsidiaries (the “Company”)(Predecessor) for the period from September 1, 2010 to February 28, 2011, in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that out audits provide a reasonable basis for our opinion. /s/ UNION POWER HK CPA LIMITED UNION POWER HK CPA LIMITED (Formerly known as H.K. Great Wall C.P.A. Ltd.) Certified Public Accountants Hong Kong, People Republic of China February 25, 2013. 2 ALMONDS KISSES LIMITED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) August 31, August 31, Assets Current assets Cash $ $ Due from stockholders - Prepaid expenses - Total current assets Non-current assets Property and equipment, net Equity-method investment Intangible assets Utility and other deposits Total non-current assets Total assets $ $ Liabilities and stockholders' equity Current liabilities Assets held under capital lease $ $
